  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BARRETT KNOX GREEN III,               )
                                      )
       Plaintiff,                     )
                                      )           CIVIL ACTION NO.
       v.                             )            2:18cv964-MHT
                                      )                 (WO)
SWIFT TRANSPORTATION,                 )
et al.,                               )
                                      )
       Defendants.                    )

                                 OPINION

       Plaintiff filed this lawsuit asserting a variety of

tort claims against the defendants.                     This lawsuit is

now    before    the    court    on   the        recommendation   of   the

United States Magistrate Judge that plaintiff’s motion

to proceed in forma pauperis be granted, and that his

case     be     dismissed       for       lack     of   subject   matter

jurisdiction.          Also before the court are plaintiff’s

objections to the recommendation.                  After an independent

and de novo review of the record, the court concludes

that plaintiff’s objections should be overruled and the

magistrate judge’s recommendation adopted.
An appropriate judgment will be entered.

DONE, this the 28th day of December, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
